DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 18-32 and 35-36 in the reply filed on 11/23/2020 is acknowledged. Claims 32 and 33 were withdrawn by Applicant in the reply filed 11/23/2020. Applicant does provide remarks related to this point which are moot as the rejection was without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-32 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites a blast furnace sludge and a leaching step. The leaching step is not tied back to the blast furnace sludge. It is not clear if the leaching with leaching agents is for the recited sludge or is a 
Claims 19-32 and 35-36 are rejected due to dependency on claim 18. 

Claim 31 recites two separate Fe concentrations, recites AI2O3, and multiple ranges for Fe, Ti, and V. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 recites the broad recitation 15%<Fe<30%, and the claim also recites 16%<Fe<30% which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
The claim recites AI2O3 versus Al2O3. Replacing the “i” with an “l” will rectify the issue. 
The claim recites 0%<V2O5<0.03% and 0<V<=0.007%. For the purposes of determining the V content it is not clear if the vanadium is double counted in the vanadium oxide or if that is separate. For instance if there was 0.02% V2O5 present there would be 0.0118% by weight V included in the oxide. Since it is not clear if the vanadium is double counted or is considered separately the claim is indefinite. The same issue occurs with Fe/Fe2O3 and Ti/TiO2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20, 22-30, 32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wurth US Pg Pub 2017/0058378, cited on the IDS.
Claims 18 and 32: Claim 18 recites in the preamble the method is for the treatment of sludge containing iron and between 4.5-12% Zn. This language is the intended use of the method. MPEP 2111.03 provides guidance for interpreting the intended use of method. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this case some of the language provides for a manipulative difference and some does not. The treatment of sludge including iron and zinc does serve to provide some manipulative difference in the method. The specification as a whole is directed to treatment (removal of Zn and Pb) from a wet iron mixture and adding leaching agents to other materials would be outside that scope. However, the specific Zn content of 4.5-12% does not server to provide a manipulative difference. This is exemplified by the fact the leaching step in the body of the claim would be the same whether the Zn content was in the range or not. This is contrasted with claims 23 and 31 which positively recite in the 
Wurth teaches a method for reducing the amount of Zn and Pb found in iron sludge coming from a blast furnace (Abstract). Wurth teaches a leaching step that includes hydrochloric acid and an oxidizing agent ([0016]). Wurth teaches one of the options for the oxidizing agent is chlorate ([0043]). Wurth teaches controlling the pH during this step to be in the range of 0.5-3.5 ([0039] and [0055]). Wurth teaches selecting the pH to ensure Zn and Pb are in solution without dissolving silica or other problematic compounds ([0055]). 
Wurth teaches an overlapping range for the pH content. Due to the overlapping range a prima facie case of obviousness exists. See MPEP 2144.05 I.

Claims 19 and 20: Wurth teaches controlling the pH during the leaching step to be in the range of 0.5-3.5 ([0039] and [0055]). The claimed ranges fall within the range taught by Wurth. Due to the teaching of the claimed range with a prior art range a prima facie case of obviousness exists. See MPEP 2144.05 I.
Claim 22: Wurth broadly teaches the leaching can occur over the 35-100C range ([0056]). Worth teaches the most preferred range is 50-70C ([0056]). This range is nearly the same as the claimed range. MPEP 2131 provides that a prior range overlapping the claimed range anticipates the range if the range is disclosed with sufficient specificity. In this case, the teaching of the most preferred range is similarly in scope covers the entire claimed range such that the range is sufficiently specified. Thus, the claimed temperature is met. 
Claim 23: Wurth teaches the sludge can initially contain 0.01-30% zinc ([0030]) and the typical sludge composition contains 1-15.4% Zn ([0032]). Due to the overlapping range a prima facie case of obviousness exists. See MPEP 2144.05 I.
Claim 24: Wurth teaches the sludge can initially contain 0.01-5% Pb ([0031]). The claimed ranges fall within the range taught by Wurth. Due to the teaching of the claimed range with a prior art range a prima facie case of obviousness exists. See MPEP 2144.05 I.
Claim 25: Wurth teaches separating the sludge after leaching into a solid and liquid ([0017]). 
Claim 26: Wurth teaches that goethite can be precipitated after the liquid solid separation ([0072] and [0124]). 
Claims 27 and 28: Wurth teaches that the liquid which contains the higher amount of Zn and Pb can be mixed with a neutralizing agent such as lime to produce Zn and Pb hydroxides ([0108] and [0109]). Wurth teaches the other elements such as iron present in the liquid would also precipitate as a hydroxide when lime is used. 
Claims 29, 35, and 36: Wurth teaches lime is added to precipitate the elements ([0107] and [0108]). 
Claim 30: Wurth teaches the final Zn amount is less than 0.3% and the final Pb amount is less than 0.1% ([0090] and [0091]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wurth US Pg Pub 2017/0058378 as applied to claim 18 above, further in view of Lakshmanan US PG Pub 2013/0149219.
Claim 21: Wurth renders obvious all the limitations of claim 18 Wurth teaches that chlorate can be used as the oxidizing agent in the leaching step. Wurth does not specify if sodium chlorate is acceptable, although the alkali metal paired with the chlorate likely doesn’t substantially affect the process. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the process of Wurth by adding sodium chlorate in order to provide for the chlorate ions during the leaching step. A person of ordinary skill would have been motivated to select sodium chlorate as Wurth omits the means by which chlorate ions can be added requiring one to seek out a solution and Lakshmanan teaches a preferable way to include chlorate ions is to use sodium chlorate. MPEP 2144.07. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wurth US Pg Pub 2017/0058378 as applied to claim 18 above, further in view of Mansfeldt “Chemical and Mineralogical Characterization of Blast-Furnace Sludge from an Abandoned Landfill”.
Claim 31: Wurth renders obvious all the limitations of claim 18. 
Claimed elements
Wurth [0032]
Fe 15-30%
17-60%
C 30-60%
6-50.9%
Pb 1-2%
0.1-0.7%
Al2O3 2-30%
1.7-5.2%
CaO 2-5%
1.5-8.3%
MgO 0.5-2%
0.3-1.8%
Mn 0.1-0.2%
0-1%
P 0.05-0.1%
0-0.5%
TiO2 0.1-0.3%
0-0.1%
Cr2O3 0.02-0.08%
 
ZrO2 0.1-0.05%
 
V2O5 0-0.03%
0
Ti 0.05-0.2%
0-0.1
Fe2O3 22-38%
17-60

0
Zn 4.5-12%
1-15.4
S 1-4%
0.2-3.1


The lines including vanadium have a lower bound of zero meaning the elements are optional. In the case of titanium, iron, and manganese the amount of the oxide content is not measured. However, since it’s not clear if the amounts are double counted it the ranges are obvious as they overlapping. The other ranges present a case of prima obviousness as they overlap or the claimed range lies within the prior art ranges. MPEP 2144.05
Wurth does not specify if, in a typical blast furnace, there is the presence of ZrO2 or Cr2O3. It is noted that these compounds do not appear to critically affect the leaching step. Neither method focuses on the recovery of the incidental materials such as Zr or Cr. 
Mansfeldt provides a composition for blast furnace sludge recovered from a landfill (Mansfeldt Table 1 page 5979). The composition shows concentrations of chromium average 93 mg/kg (93 ppm) and zirconium 54 mg/kg (54 ppm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that blast furnace sludge could be collected and processed with 93 ppm chromium and 54 ppm zirconium. Additionally, as the elements are not the key recovered elements (Fe, Pb, and Zr) a person of ordinary skill, through routine experimentation would determine the ranges over which other elements could be present with affecting the process. This flexibility would be beneficial for treating a wider variety of sludges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736